DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power supply device, and motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent 9840870) in view of Miller (US Patent 7880409).
Regarding claim 1, Lu teaches (figures 1-3, and 7) an electric roller shade (figure 7), comprising: a roller shade assembly comprising a covering material (1000), a roller tube (100), a motor (200), and a power supply device (20), wherein the covering material is connected to and wound around the roller tube (column 5, lines 42-46), and the motor (200) is adapted to be driven by the power supply device (column 4, lines 65-67) to drive the roller tube to rotate (column 5, lines 42-46), whereby to retract or release the covering material (1000); 
a mounting assembly (made of the two brackets recited next) comprising two support brackets (see modified figure 3 for the first, and 40 for the second), wherein the roller tube is disposed between the two support brackets (figure 1); a blocking plate (modified figure 3) connected to the mounting assembly in a fixed manner relative to the mounting assembly (see modified figure 3); and a charging assembly (comprises charging connector, charging unit, and the end plate) comprising a charging connector (modified figure 3, column 4 lines 17-19) and a charging unit (600, and including the cord and shaft 700), wherein the charging connector is disposed on the blocking plate (column 4 lines 17-19, modified figure 3) and electrically connected to the power supply device (via cord 10), wherein the charging unit and the charging connector are correspondingly connected to each other (column 4, lines 
Miller teaches (figures 3-4) a charging unit (204) and a charging connector (278) that are detachably connected to each other (column 5, lines 56-67). It would have been obvious to one of ordinary skill in the art to modify Lu so that the charging unit and the charging connector are detachably connected to each other. This alteration provides the predictable and expected results of being able to detach the charging connecter when the battery is full in order for the assembly to look tidier or for cleaning of parts as some non-limiting examples.


    PNG
    media_image1.png
    725
    804
    media_image1.png
    Greyscale

	Regarding claim 2, modified Lu does not teach that the blocking plate comprises a front decorative valance, which is connected to the mounting assembly and disposed in front of the roller shade assembly to cover at least a part of the roller shade assembly, and the charging connector is disposed on a side surface, facing the roller shade assembly, of the front decorative valance and is electrically connected to the power supply device through a conductive wire.
	Miller teaches (figures 1) a front decorative valance (16), which is connected to a mounting assembly and disposed in front of the roller shade assembly (figure 1) to cover at least a part of the roller shade assembly (it covers the roller), and a charging connector (78) is disposed on a side surface (the bottom surface), facing the roller shade assembly (figure 1), of the front decorative valance (16) and is electrically connected to the power supply device through a conductive wire (82). It would have been 
Regarding claim 3, modified Lu includes that Lu teaches (figures 1-3, and 7) that the blocking plate (510) comprises an end plate (modified figure 3), which is connected to an end of the roller tube (100) and the mounting assembly (figure 2), wherein the charging connector is disposed at a bottom surface of the end plate (modified figure 3).
Regarding claim 4, modified Lu includes that Lu teaches (figures 1-3, and 7) that the charging unit has an electric power output member (the end of the plug), and the charging connector (modified figure 3) has an electric power input member (the port where the plug fits into), wherein the electric power output member and the electric power input member are detachably and correspondingly connected to each other (plugs are known in the art to attach and detach from their ports); when the charging unit is connected to the charging connector, the electric power output member matches the electric power input member to transmit the electric power (electrical power is transmitted via the charging connecter from a power source to the battery, column 4 lines 17-19).
Regarding claim 7, modified Lu includes that Lu teaches (figures 1-3, and 7) that the electric power output member is a plug (the end of 600) while the electric power input member is a socket (where the plug goes into), wherein the plug is detachably and correspondingly inserted into the socket (figure 3).
Claims 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent 9840870) in view of Miller (US Patent 7880409) as applied to claim 4 above, and further in view of Hsu (US PG Pub 20110143556).
	Regarding claim 5, Lu does not teach that the charging connector has a first fixing member, which is disposed adjacent to the electric input member, and the charging unit has a second fixing member, which is disposed adjacent to the electric output member, wherein the first fixing member and the second fixing member are detachably and correspondingly connected to each other; when the first fixing member and the second fixing member are correspondingly connected, the charging unit and the charging connector remain connected by themselves.
	Hsu teaches (figure 1A) a charging connector (21) that has a first fixing member (213 on the left), which is disposed adjacent to the electric input member (214A), and a charging unit (11) has a second fixing member (113 on the right), which is disposed adjacent to the electric output member (114a), wherein the first fixing member (213 on the left) and the second fixing member (113 on the right) are detachably and correspondingly connected to each other (figure 1A, paragraph 0019 lines 14-18); when the first fixing member and the second fixing member are correspondingly connected, the charging unit and the charging connector remain connected by themselves (paragraph 0019, lines 14-18). It would have been obvious to one of ordinary skill in the art to modify Lu by adding a first fixing member on the charging connector, which is disposed adjacent to the electric input member, and a second fixing member on the charging unit, which is disposed adjacent to the electric output member, wherein the first fixing member and the second fixing member are detachably and correspondingly connected to each other; when the first fixing member and the second fixing member are correspondingly connected, the charging unit and the charging connector remain connected by themselves as taught by Hsu. This alteration provides the predictable and expected results of a quick connecting and disconnecting means without further adjustment needed by the user.

	Hsu teaches (figure 1B) that coil induction is performed between an electric power output member (112) and the electric power input member (212) to transmit the electric power (paragraph 0026, lines 8-11). It would have been obvious to one of ordinary skill in the art to further modify Lu so that coil induction is performed between the electric power output member and the electric power input member to transmit the electric power. This alteration provides the expected results of electrically connecting the device without needing conductor to conductor contact on the plug end.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent 9840870) in view of Miller (US Patent 7880409) as applied to claim 4 above, and further in view of Nein (US PG Pub 20180301916).
Regarding claim 9, modified Lu includes that Lu teaches (figure 3) that the charging unit (600) further comprises a shaft body (720) and a fixing seat (710), wherein the fixing seat has an engaging portion (the bottom side 710), wherein the engaging portion (the bottom side of 710) is connected to an end of the shaft body (figure 3). Modified Lu does not teach that the fixing seat has an insert portion; the engaging portion is disposed opposite to the insert portion, and the charging connector has a slot recessed inward; the insert portion of the charging unit is adapted to be inserted into the slot.

	Regarding claim 10, modified Lu includes Nein that teaches (figure 37B) that the insert portion has an opening (the space in 52 where 42 protrudes through), and a part of the electric power output member (42) protrudes out of the opening (figure 37B).
	Regarding claim 11, modified Lu includes Lu that teaches (figure 3) that the shaft body (720) comprises an electric power transmission circuit (730) which is connected to the electric power output member.
	Regarding claims 12-13, modified Lu does not teach that the charging unit further comprises a cushion member that is a coil spring, which is disposed between the shaft body and the engaging portion of the fixing seat.
	Another embodiment of Nein teaches (figure 33) a cushion member (51) that is a coil spring (figure 33) disposed between a shaft body (41) and an engaging portion (45b) of a fixing seat (44a1). It would have been obvious to one of ordinary skill in the art to further modify Lu by adding a cushion 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANIEL P CAHN/Primary Examiner, Art Unit 3634